
	
		111th CONGRESS
		2d Session
		S. 3249
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Robert T. Stafford Disaster
		  Relief and Emergency Assistance Act to reauthorize the predisaster hazard
		  mitigation program and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Predisaster Hazard Mitigation Act of
			 2010.
		2.Predisaster hazard mitigation
			(a)Allocation of fundsSection 203(f) of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133(f)) is amended to
			 read as follows:
				
					(f)Allocation of funds
						(1)In generalThe President shall award financial
				assistance under this section on a competitive basis and in accordance with the
				criteria in subsection (g).
						(2)Minimum and maximum amountsIn providing financial assistance under
				this section, the President shall ensure that the amount of financial
				assistance made available to a State (including amounts made available to local
				governments of the State) for a fiscal year—
							(A)is not less than the lesser of—
								(i)$575,000; or
								(ii)the amount that is equal to 1 percent of
				the total funds appropriated to carry out this section for the fiscal year;
				and
								(B)does not exceed the amount that is equal to
				15 percent of the total funds appropriated to carry out this section for the
				fiscal
				year.
							.
			(b)Authorization of
			 appropriationsSection 203(m)
			 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5133(m)) is amended to read as follows:
				
					(m)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section—
						(1)$180,000,000 for fiscal year 2011;
						(2)$190,000,000 for fiscal year 2012;
						(3)$200,000,000 for fiscal year 2013;
						(4)$200,000,000 for fiscal year 2014;
				and
						(5)$200,000,000 for fiscal year
				2015.
						.
			(c)Technical corrections to
			 referencesThe Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.)
			 is amended—
				(1)in section 602(a) (42 U.S.C. 5195a(a)), by
			 striking paragraph (7) and inserting the following:
					
						(7)AdministratorThe term Administrator means
				the Administrator of the Federal Emergency Management
				Agency.
						;
				and
				(2)by striking Director each
			 place it appears and inserting Administrator, except—
					(A)in section 622 (42 U.S.C. 5197a)—
						(i)in the second and fourth places it appears
			 in subsection (c); and
						(ii)in subsection (d); and
						(B)in section 626(b) (42 U.S.C.
			 5197e(b)).
					3.Prohibition on earmarksSection 203 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133) is amended by
			 adding at the end the following:
			
				(n)Prohibition on earmarks
					(1)In generalNone of the funds appropriated or otherwise
				made available to carry out this section may be used for congressionally
				directed spending, as defined under rule XLIV of the Standing Rules of the
				Senate.
					(2)Report to CongressIf grants are awarded under this section
				using procedures other than competitive procedures, the Administrator of the
				Federal Emergency Management Agency shall submit to Congress a report
				explaining why competitive procedures were not
				used.
					.
		
	
		
			Passed the Senate
			 June 28, 2010.
			
			Secretary
		
	
	
	
